DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	The prior 112 rejection of claim 11 is hereby rendered moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. Claim 3 has an improper Markush grouping as it is not a closed group of alternatives (i.e. a group consisting of).

Claims 6-10 are rejected as being dependent on a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi (US 9403603) in view of Wiegand (WO 2013135347) and Carlson (US 5673983).

Regarding claim 1, Hozumi teaches a galley monument (#100), the galley monument comprising:
a compartment (#130) for receiving a galley component (#150); 
a catch (#200) movable between a closed position (Fig. 3B) and an open position (Fig. 3A), wherein, in the closed position, the catch locks a galley component situated in the compartment (column 2, lines 60-64) and, in the open position, the catch opens up the compartment for the receiving and removal of a galley component (column 2, lines 56-59)
Hozumi does not teach electrical locking. Wiegand teaches electrical locking system (#3) using an electromechanical actuator (abstract: underlined portion) to move the catch (#4) between the closed 
Hozumi does not teach the electromechanical actuator moving the catch to a closed position after a predetermined period of time. Carlson teaches wherein the electromechanical actuator is configured to automatically move the catch from the open position to the closed position after a predefined length of time in which the catch has been in the open position (Fig. 47). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the automatic relocking feature of Carlson. Doing so would relock the cart in place if it were unlocked and left unattended to improve safety and security.

Regarding claim 3, Hozumi teaches the galley monument according to claim 1. Hozumi does not teach a coder or a component detector or a control unit to determine the present position and orientation of each catch. The electrical locking system of Wiegand teaches a coder (#12) configured as a measuring transducer for determining at least one of a present position and a present orientation of the catch (page 3, paragraph 11, underlined).

Regarding claim 11, Hozumi teaches the galley monument according to claim 1, wherein the compartment has at least two catches (Fig. 3A, Fig. 3B). Hozumi does not teach associated electromechanical actuators. However, Wiegand teaches an electromechanical actuator for a single 

	Regarding claim 12, Hozumi teaches the galley monument according to claim 1, wherein the galley component is a container or a roller container (#150; “carts” is a roller container).

Regarding claim 13, Hozumi teaches the galley monument according to claim 1, wherein the galley monument comprises a multiplicity of compartments (#130; Fig. 2) with associated catches (#200). Hozumi does not teach associated electromechanical actuators. However, Wiegand teaches an electromechanical actuator for a catch, so if there were multiple compartments, as in Hozumi, there would be multiple associated actuators when modified by Wiegand.
	
Regarding claim 14, Hozumi, as modified, teaches an aircraft (column 1 lines 12-14) or spacecraft having a galley which comprises at least one galley monument according to claim 1 (see above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi (US 9403603) in view of Wiegand (WO 2013135347) and Carlson (US 5673983) as applied to claim 1 above, and further in view of Kim (US 20180179793).

Regarding claim 2, Hozumi, as modified, teaches the galley monument according to claim 1. Hozumi does not teach the actuator comprising a shape memory alloy. Kim teaches the electromechanical actuator (#18) has an actuator element which comprises a shape memory alloy ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date to .

Claims 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi (US 9403603) in view of Wiegand (WO 2013135347) and Carlson (US 5673983) as applied to claim 1 above, and further in view of Rankin (US 8519824).

Regarding claim 3, Hozumi teaches the galley monument according to claim 1. Hozumi does not teach a coder or a component detector or a control unit to determine the present position and orientation of each catch. Rankin teaches the galley monument comprising: a control unit (#406) for controlling the electromechanical actuator (#422) for movement of the catch (column 10, lines 41-44). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the control unit of Rankin. Doing so would create a system capable of automatically locking and unlocking a module in a configuration and notifying the user of the module status (Rankin, column 10, lines 30-34), thus limiting human physical interaction (Hozumi, column 3, lines 18-22). 

Regarding claim 6, Hozumi, as modified, teaches the galley monument according to claim 3, wherein the control unit (Rankin: #406) is configured to wirelessly (Rankin: column 5, lines 1-4) exchange locking data with at least one of the electromechanical actuator (Rankin: column 10, lines 34-37), the coder and the component detector.



	Regarding claim 8, Hozumi, as modified, teaches the galley monument according to claim 3, wherein the control unit (Rankin: #406) is configured to evaluate at least one of a present position of the catch, a present orientation of the catch and a presence of a galley component in the compartment (Rankin: #423), and to control the electromechanical actuator on a basis thereof (Rankin: column 10, lines 25-27). The electromechanical actuator in Rankin secures modules (#420) after insertion into a galley, and the method of detecting presence of a module is performed by the component detector (#423).

Regarding claim 9, Hozumi, as modified, teaches the galley monument according to claim 3, comprising a display unit (Rankin: #436) coupled to the control unit (column 10, lines 58-61) and configured to display locking data (Rankin: column 10, lines 34-37). 

	Regarding claim 10, Hozumi, as modified, teaches the galley monument according to claim 9, wherein the display unit (Rankin: #436) comprises a touchscreen (Rankin: column 23, lines 18-19) for input and output of control commands of the control unit (Rankin: #406).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647